Exhibit 10.11

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (as the same may from time to time
hereafter be modified, supplemented or amended, this “Environmental Indemnity”)
is made as of May 3, 2017, by and among IRESI VERNON HILLS COMMONS, L.L.C., a
Delaware limited liability company (“Borrower”), INLAND RESIDENTIAL PROPERTIES
TRUST, INC., a Maryland corporation (“Guarantor”, and together with Borrower
referred to herein, individually, as an “Indemnitor” and, collectively, the
“Indemnitors”), and PARKWAY BANK AND TRUST COMPANY, an Illinois banking
corporation (“Lender”).

Lender has agreed to make a loan (the “Loan”) in the original principal sum of
Thirteen Million Eight Hundred Thousand and 00/100 Dollars ($13,800,000.00) (the
“Loan Amount”) to Borrower, pursuant to the terms and conditions set forth in
the Loan Agreement (the “Loan Agreement”) of even date herewith by and between
Borrower and Lender (capitalized terms used herein and not otherwise defined
will have the meanings given to them in the Loan Agreement); and

The Loan is evidenced by Borrower’s secured promissory note of even date
herewith made payable and delivered to Lender (as the same may be modified,
amended, supplemented, extended or consolidated in writing, and any note(s)
issued in exchange therefor or replacement thereof, the “Note”) in the Loan
Amount and further evidenced and secured by, among other things, the Mortgage
more particularly described on Schedule I attached to and made a part of this
Environmental Indemnity (the “Mortgage”) creating a lien on the interest of the
Borrower in certain real estate located in the County of Lake, State of
Illinois, together with all existing improvements constructed on and forming a
part of such certain real estate, said Premises being more particularly
described in said Mortgage (the “Premises”).

 

In order to induce Lender to make the Loan and in consideration of the
substantial benefit Indemnitors will derive from the Loan, Indemnitors have
agreed to execute and deliver this Environmental Indemnity;

NOW, THEREFORE, in consideration of the making of the Loan and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Indemnitors, intending to be legally bound, hereby jointly and
severally agree and covenant for the benefit of Lender and Indemnified Parties
(as hereinafter defined) as follows:

1 

 

1.As used herein, the following terms shall have the following meanings:

a.“Environmental Law(s)” means any federal, state or local law whether common
law, court or administrative decision, ordinance, regulation, rule, court order
or decree, or administrative order or any administrative policy or guideline
concerning action levels of a governmental authority relating to the
environment, public health, any Hazardous Material (as hereinafter defined) or
any Environmental Activity or Condition (as hereinafter defined) on, under or
about the Premises, in effect from time to time, including, but not limited to
(i) the Federal Water Pollution Control Act, as amended (33 U.S.C. §1251 et
seq.); (ii) the Resource Conservation and Recovery Act, as amended (42 U.S.C.
§6901 et seq.); (iii) the Comprehensive Environmental Response, Compensation and
Liability Act, as amended (42 U.S.C. §9601 et seq.); (iv) the Federal Clean Air
Act, as amended (42 U.S.C. §7401 et seq.); (v) the Federal Insecticide,
Fungicide, and Rodenticide Act, as amended (7 U.S.C. §136 et seq.); (vi) the
Toxic Substances Control Act, as amended (15 U.S.C. §2601 et seq.); (vii) the
Emergency Planning and Community Right-to-Know Act, as amended (42 U.S.C. §11001
et seq.); (viii) the Occupational Safety and Health Act, as amended (29 U.S.C.
§650 et seq.); and (ix) all regulations or guidelines promulgated pursuant to
all of the foregoing, as same may be amended from time to time.

b.“Environmental Activity or Condition” means the presence, use, generation,
manufacture, production, processing, storage, release, threatened release,
discharge, disposal, treatment or transportation of any Hazardous Material on,
onto, in (or within), under, over or from the Premises, or within any
Improvement on the Premises, or the violation of any Environmental Law because
of the condition of, or activity on, the Premises.

c.“Hazardous Material(s)” means any petroleum or petroleum products and any
hazardous or toxic material, substance, pollutant, allergen, irritant, mold,
fungus, bacteria, contaminant, waste, or terms similar to the forgoing, any of
which are (a) defined by or regulated as such under any Environmental Laws, or
(b) determined by a final court ruling or order to be hazardous or toxic,
excluding (i) supplies for cleaning and maintenance in commercially reasonable
amounts required for use in the ordinary course of business, provided such items
are incidental to the use of the Premises and are stored and used in compliance
with all Environmental Laws, (ii) standard office supplies in commercially
reasonable amounts required for use in the ordinary course of business, provided
such items are incidental to the use of the Premises and are stored and used in
compliance with all Environmental Laws, or (iii) retail tenants’ inventory
generally held for resale in typical shopping centers, provided such inventory
is stored and sold in compliance with Environmental Laws.

2 

 

d.“Indemnified Parties” means Lender and its officers, directors, shareholders,
employees, agents, and their successors and assigns (including a purchaser of
any interest in the Loan).

2.Each Indemnitor makes the following representations and warranties to the
Indemnified Parties:

a.Except as disclosed in the Phase I Environmental Reports described on Schedule
II attached hereto and made a part hereof (the “Reports”), to each Indemnitor’s
knowledge after due and diligent inquiry and investigation, there is no
Hazardous Material at, on or in the Premises, or within any Improvement on the
Premises, nor, to each Indemnitor’s knowledge after due and diligent inquiry and
investigation, has any Hazardous Material been discharged from the Premises or
penetrated any surface or subsurface rivers or streams crossing or adjoining the
Premises or the aquifer underlying the Premises;

b.To its knowledge after due and diligent inquiry and investigation, each
Indemnitor has complied and caused the Premises to comply with all Environmental
Laws relating to the Premises and neither Indemnitor shall take any action that
would cause the Premises not to comply with all Environmental Laws in the
future; and

c.Neither Indemnitor has received any written notices of non-compliance or
alleged non-compliance with respect to Hazardous Material from any authority
having jurisdiction over the Premises.

3.Each Indemnitor at all times covenants and agrees:

a.that, other than Hazardous Material specifically disclosed in the Reports, it
shall not cause or permit any Hazardous Material to exist at, on or in the
Premises, or within any Improvement on the Premises, nor shall it cause or
permit any Hazardous Material to discharge from the Premises;

b.to comply and cause the Premises to comply with all Environmental Laws;

c.to promptly pay any claim and remove any charge or lien upon the Premises due
to an Environmental Activity or Condition;

d.that it shall not cause or permit any Hazardous Material to exist on or
discharge from any property owned or used by Indemnitors that would result in
any charge or lien upon the Premises;

e.to notify Lender of any Environmental Activity or Condition within 10 days
after such Indemnitor first has knowledge of such Environmental Activity or
Condition;

3 

 

f.not to cause or permit, without Lender’s prior written consent, any change in
the general use of the Premises that increases the risk for: (i) Environmental
Activity or Condition; or (ii) Hazardous Materials to exist at, on or in the
Premises or within any Improvement on the Premises, or to discharge from the
Premises without Lender’s prior written consent; and

g.upon demand of the Indemnified Parties and at the sole cost and expense of
Indemnitors to promptly take all actions to remediate the Premises that are
required by any federal, state or local entity or agency with jurisdiction under
Environmental Laws or that are reasonably necessary to mitigate any
Environmental Activity or Condition in order to allow full economic use of the
Premises.

4.Each Indemnitor hereby agrees, at its sole cost and expense, to indemnify,
protect, hold harmless and defend the Indemnified Parties (with counsel selected
by such Indemnitor, provided such counsel is subject to Lender’s prior written
approval in its sole discretion and shall otherwise be competent and experienced
in litigating matters relating to Hazardous Materials) from and against any and
all claims, demands, damages, losses, liabilities, obligations, penalties,
fines, actions, causes of action, judgments, suits, proceedings, costs,
disbursements and expenses (including, without limitation, fees, disbursements
and reasonable cost of attorneys, environmental consultants and experts), and
all consequential damages of any kind or nature whatsoever (collectively
“Losses”) that may at any time be imposed upon, incurred, or suffered by, or
asserted or awarded against, any Indemnified Party directly or indirectly
relating to or arising from any of the following:

a.any past, present or future Environmental Activity or Condition affecting all
or any portion of the Premises, provided, however, that this indemnity shall not
apply to any future Environmental Activity or Condition resulting solely from
any act or omission for which neither Indemnitor bears any responsibility and
which occurs after Indemnitors or any person or entity in any way related to
either Indemnitor no longer holds the title to or has any interest in the
Premises and provided further that, notwithstanding anything to the contrary
contained in this Environmental Indemnity, Indemnitors’ obligations under this
Environmental Indemnity shall terminate and be of no further force and effect as
of the fifth (5th) anniversary of the payment in full of the Indebtedness not
through any foreclosure or enforcement process and provided that Lender has
never been in title to or had actual or constructive possession of the Property,
to the extent Indemnitors provide to Lender immediately prior to such date a
current environmental site assessment related to the property prepared by a
licensed consultant reasonably acceptable to Lender which verifies no Hazardous
Substances in violation of applicable Environmental Laws exist on the Property.
The limitation on survivability noted in the immediately preceding sentence
shall not apply to any matters related to Hazardous Substances of which Lender
has provided Indemnitors notice prior to such five (5) year anniversary;

4 

 

b.the inaccuracy of any of the representations and warranties set forth herein;
or

c.any failure of either Indemnitor to perform any covenant set forth herein.

In the event any such claim is made against any of the Indemnified Parties,
Lender shall have the right to select the engineers and consultants in
connection with the defense of the Indemnified Parties, to determine the
appropriate legal strategy for such defense and to compromise or settle such
claims, all in Lender’s discretion, and Indemnitors shall be liable to Lender in
accordance with the terms hereof for all Losses suffered or incurred by Lender
in this regard.

 

The term “Losses” shall exclude any Losses resulting solely from the gross
negligence or willful misconduct of Lender or its agents.

5.This Environmental Indemnity is given solely to protect the Indemnified
Parties against the Losses and not as additional security for, or as a means of
repayment of the Loan.

a.Indemnitors’ obligations under this Environmental Indemnity are independent of
and shall not be measured or affected by the (i) modification, expiration,
release or termination of the Loan Documents, (ii) the discharge or repayment in
full of the Loan (including, without limitation, by amounts paid or credit bid
at a foreclosure sale or by discharge in connection with a deed in lieu of
foreclosure), (iii) the receivership, bankruptcy, insolvency or dissolution of
either Indemnitor, or (iv) the sufficiency of any collateral (including, without
limitation, the Premises) given to Lender to secure repayment of the Loan.

b.Notwithstanding any provision in this Environmental Indemnity or any other
Loan Document to the contrary, Indemnitors acknowledge and agree that this
Environmental Indemnity shall supersede any provision in any other Loan Document
that in any way limits either Indemnitor’s liability under such Loan Document
for any obligations arising under this Environmental Indemnity and that
Indemnitors shall be liable for any obligations arising under this Environmental
Indemnity, even if the amount of the obligations exceeds the amount of the Loan.

5 

 

6.Without limiting any of the other provisions hereof, if Lender acquires legal
possession and/or title to the Premises and becomes aware of any Environmental
Activity or Condition for which Indemnitors may have liability in accordance
with the other provisions of this Environmental Indemnity, whether or not a
claim is asserted against Lender or any of the other Indemnified Parties, Lender
shall have the right to take such action as it shall deem reasonably necessary,
in its discretion, to protect health, safety and Premises values and to minimize
the probability or extent of liability to Lender and the other Indemnified
Parties, including, without limitation, investigation and/or cleanup, and
Indemnitors shall be liable to Lender in accordance with the terms hereof for
all Losses suffered or incurred by Lender in this regard. The foregoing is
intended to be a further means of protecting the Indemnified Parties against the
Losses and not as participation in the management of the Premises.

7.If remediation is required, actions to remediate the Premises shall include,
but not be limited to, the investigation of the Environmental Activity or
Condition of the Premises, the preparation of any feasibility studies, reports
or remedial plans, and the performance of any cleanup, remediation, containment,
operation, maintenance, monitoring or restoration work, whether on or off of the
Premises. All such work shall be performed by one or more contractors, selected
by Indemnitors and, at the option of Lender, approved in advance in writing by
Lender. Indemnitors shall proceed continuously and diligently with such
investigatory and remedial actions, provided that in all cases such actions
shall be in accordance with all applicable Environmental Laws. Any such actions
shall be performed in a good, safe and workmanlike manner and shall minimize any
impact on the business conducted at the Premises. Indemnitors shall pay all
costs in connection with such investigatory and remedial activities, including,
but not limited to, all power and utility costs, and any and all taxes or fees
that may be applicable to such activities. Indemnitors shall promptly provide to
Lender copies of testing reports and results generated in connection with such
activities. Promptly upon completion of such investigation and remediation,
Indemnitors shall permanently seal or cap all monitoring wells and test holes to
industrial standards in compliance with applicable federal, state and local laws
and regulations, remove all associated equipment, and restore the Premises to
the maximum extent possible, which shall include, without limitation, the repair
of any surface damage, including paving, and the repair, restoration or
re-construction of any damaged improvements caused by such investigation or
remediation. Within 30 days of demand therefor, Indemnitors shall provide the
Indemnified Parties with a bond, letter of credit or similar financial assurance
satisfactory to Lender evidencing that the necessary funds are available to
perform the obligations established by this paragraph. The foregoing is intended
to be a further means of protecting the Indemnified Parties against the Losses
and not as participation in the management of the Premises.

6 

 

8.       Miscellaneous:

a.The covenants, agreements, indemnities, terms and conditions contained in this
Environmental Indemnity shall extend to and be binding upon Indemnitors, their
heirs, executors, administrators, successors and assigns, and shall inure to the
benefit of, and may be enforced by Lender or any of the other Indemnified
Parties and its and their successors and assigns.

b.No provision of this Environmental Indemnity may be changed, waived,
discharged or terminated by any means other than an instrument in writing signed
by the party against whom the enforcement of the change, waiver, discharge or
termination is sought.

c.If more than one person executes this Environmental Indemnity as an
Indemnitor, each of them shall be jointly and severally liable and the term
“Indemnitor” as used in this Environmental Indemnity shall mean and include each
of them, jointly and severally.

d.Every provision of this Environmental Indemnity is intended to be severable.
If any provision hereof or the application of any provision hereof to any party
or circumstance is declared to be illegal, invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction, such invalidity shall
not affect the balance of the terms and provisions hereof or the application of
the provision in question to any other party or circumstance, all of which shall
continue in full force and effect.

e.Indemnitors shall reimburse Lender and the other Indemnified Parties for all
reasonable attorneys fees and expenses incurred in connection with the
enforcement of the Indemnified Parties’ rights under this Environmental
Indemnity, including those incurred in any case, action, proceeding or claim
under the Federal Bankruptcy Code or any successor statute.

f.No failure or delay on the part of any of the Indemnified Parties to exercise
any right, power or privilege under this Environmental Indemnity shall operate
as a waiver thereof.

g.Reference is made to Section 6.7 of the Loan Agreement for terms and
provisions regarding the law governing this Environmental Indemnity.

h.Time is of the essence as to all of Indemnitors’ obligations under this
Environmental Indemnity.

7 

 

i.The provisions of this Environmental Indemnity shall govern and control over
any inconsistent provision in any of the Loan Documents.

j.This Environmental Indemnity may be executed in counterparts, each of which
shall be deemed an original; and such counterparts when taken together shall
constitute but one agreement.

k.Capitalized terms used herein and not otherwise defined shall have those
meanings given to them in the Loan Documents.

l.All notices given to Lender or Indemnitors hereunder will be deemed to have
been validly given when made in accordance with the provisions regarding notices
in the Loan Agreement of even date herewith between Indemnitors and Lender.

m.AFTER CONSULTING WITH COUNSEL AND CAREFUL CONSIDERATION, Indemnitors AND
LENDER (BY ITS ACCEPTANCE HEREOF) KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION ARISING OUT OF THIS ENVIRONMENTAL INDEMNITY OR ANY OTHER INSTRUMENT
OR AGREEMENT RELATED TO THE LOAN, OR OUT OF ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (ORAL OR WRITTEN), OR ACTIONS OF IndemnitorS OR LENDER. THIS
WAIVER IS A MATERIAL INDUCEMENT TO LENDER'S ACCEPTANCE OF THIS ENVIRONMENTAL
INDEMNITY.

[Remainder of page intentionally blank; signatures follow]

8 

 

IN WITNESS WHEREOF, Indemnitors have caused this Environmental Indemnity
Agreement to be duly executed and delivered to Lender as of the date first
written above.

 

INDEMNITORS:

 

IRESI VERNON HILLS COMMONS, L.L.C.,
a Delaware limited liability company

 

By:Inland Residential Operating Partnership, L.P.,
a Delaware limited partnership, its sole member

 

By:Inland Residential Properties Trust, Inc., a Maryland corporation, its
general partner

 

 

By:           /s/ David Z. Lichterman

Name:     David Z. Lichterman

Its:           Chief Accounting Officer, Treasurer

                and Vice President

 

 

INLAND RESIDENTIAL PROPERTIES TRUST, INC.,

a Maryland corporation

 

By:            /s/ David Z. Lichterman

Name:      David Z. Lichterman

Its:            Chief Accounting Officer, Treasurer and Vice President

 

 

9 

 

SCHEDULE I

 

Mortgage

 

1)Mortgage, Security Agreement, Assignment of Rents and Fixture Filing dated as
of May 3, 2017, executed by IRESI Vernon Hills Commons, L.L.C. encumbering
certain real estate located at 1255 Town Center Road, Vernon Hills, Illinois.

 

 

 

Schedule I

Page 1

 

 

SCHEDULE II

 

Report

 

 

Environmental Consultant Project No. Date of Report Location of Premises KPRG
and Associates, Inc. 12209.1 February 21, 2017 1255 Town Center Road
Vernon Hills, Illinois KPRG and Associates, Inc. 12209.1 Reliance Letter in
favor of Lender dated February 22, 2017 1255 Town Center Road
Vernon Hills, Illinois

 

 

 

Schedule II

Page 1

